DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Applicant’s amendment filed on May 2, 2022. Claims 81, 85, 96, 97, 98, and 100 have been amended. Claims 1-80, 83, and 84 have been canceled.

	Allowable Subject Matter
Claims 81, 82, and 85-100 are allowed.		
The following is an examiner’s statement of reasons for allowance: 	
Regarding claims 81, 96, and 100, the closest prior art Lichtig (US 2006/0131038 A1) and Shively et al. (US 2018/0221697 A1) disclose the features of: a fire-fighting system comprising a pump, a nozzle, a valve pressure sensor and most of essentially limitations.		However, the combination of these references fails to teach elements: “control operation of at least one of said pump and said discharge valve based on the detected fluid pressure of the fluid at said nozzle and the user-requested fluid pressure in a primary mode of operation to deliver fluid to said nozzle at the desired fluid pressure; and control operation of said at least one of said pump and said discharge valve based on the expected fluid pressure differential and a last received user-requested fluid pressure in a secondary mode of operation when communication between said nozzle pressure sensor and said controller is interrupted”.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752